2022 WI 11

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2019AP2090


COMPLETE TITLE:         Claudia B. Bauer , individually and Claudia B.
                        Bauer , as Trustee of the Claudia B. Bauer
                        Revocable Trust 2010 Restatement,
                                  Plaintiffs-Appellants-Petitioners,
                             v.
                        Wisconsin Energy Corporation d/b/a WE Energies,
                                  Defendant-Respondent,
                        Dean Gatziolis , individually, Susan W.
                        Gatziolis , individually, Engerman Contracting,
                        Inc., Dean Gatziolis , as Trustee of the
                        Gatziolis Family Trust and Susan W. Gatziolis ,
                        as Trustee of the Gatziolis Family Trust,
                                  Defendants.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                         From an unpublished summary disposition issued
                                        January 20, 2021

OPINION FILED:          February 24, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          November 16, 2021

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Walworth
   JUDGE:               Daniel Steven Johnson

JUSTICES:
KAROFSKY, J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:
       For        the   plaintiffs-appellants-petitioners,   there   were
briefs filed by Stephen E. Kravit, Leila N. Sahar, Gerald S.
Kerska and Kravit, Hovel & Krawczyk, S.C., Milwaukee. There was
an oral argument by Stephen E. Kravit.
    For the defendant-respondent, there was a brief filed by
Miles W. Hartley and Guttormsen & Hartley, LLP, Kenosha.   There
was an oral argument by Miles W. Hartley.




                                2
                                                          2022   WI   11
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2019AP2090
(L.C. No.   2016CV215)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Claudia B. Bauer, individually and Claudia B.
Bauer, as Trustee of the Claudia B. Bauer
Revocable Trust 2010 Restatement,

            Plaintiffs-Appellants-Petitioners,

      v.                                                       FILED
Wisconsin Energy Corporation d/b/a WE Energies,
                                                          FEB 24, 2022
            Defendant-Respondent,
                                                             Sheila T. Reiff
                                                          Clerk of Supreme Court
Dean Gatziolis, individually, Susan W.
Gatziolis, individually, Engerman Contracting,
Inc., Dean Gatziolis, as Trustee of the
Gatziolis Family Trust and Susan W. Gatziolis,
as Trustee of the Gatziolis Family Trust,

            Defendants.


KAROFSKY, J., delivered the majority opinion for a unanimous
Court.




      REVIEW of a decision of the Court of Appeals.          Affirmed.



      ¶1    JILL J. KAROFSKY, J.    Claudia Bauer seeks the removal

of a natural-gas line first installed beneath her property over

41 years ago by a public utility with the permission of the
                                                                       No.     2019AP2090



property's then-owner, Virginia Garside.                   We are asked whether

Garside's grant of permission ripened into a prescriptive right

under     Wis.    Stat.    § 893.28(2)    (2019-20),1      allowing          the   public

utility to continue using the line over Bauer's protests.                               We

conclude that it did.

      ¶2     Under § 893.28(2), a public utility's continuous use

of another's real property for at least 10 years establishes a

prescriptive right to continue that use.                     This represents a

marked change from the common-law requirements under which a

party's use of another's real property became a prescriptive

right upon:       (1) an adverse use; (2) which is visible, open, and

notorious; (3) under an open claim of right; and (4) continuous

for twenty years.           The parties agree that § 893.28(2) displaced

the   common-law        adversity   requirement      and   reduced      the        vesting

period from 20 to ten years.             They dispute whether that statute

also abrogated the "visible, open, and notorious" and "under an

open claim of right" requirements.

      ¶3     We       conclude   that   the   public    utility    here        met    the
required continuous use for ten years prior to Bauer's purchase

of the property, notwithstanding periodic repairs during that

period.          We    further   conclude     that     § 893.28(2)       necessarily

abrogated    the       claim-of-right    requirement       when   it    removed        the

adversity requirement.            We do not reach, however, whether that


      1This statute has remained unchanged in all relevant
respects during the applicable time period and up through the
current version of the Wisconsin Statutes.        Therefore, all
subsequent references to the Wisconsin Statutes are to the
current 2019-20 version unless otherwise indicated.
                                          2
                                                                       No.   2019AP2090



statute       still   requires     a    visible,    open,      and   notorious     use

because, regardless of the answer, Garside's actual knowledge of

the    gas     line   in    this   case    would   satisfy      that    requirement.

Accordingly, under § 893.28(2) the public utility's prescriptive

right to continue using the gas line vested prior to Bauer's

purchase of the property,               and her    claims against the public

utility were properly dismissed.

                                   I.     BACKGROUND

       ¶4      In July 1980, beneath a property along Geneva Lake

then owned by Virginia Garside, the Wisconsin Energy Corporation

(WEC) installed a single half-inch diameter, plastic natural-gas

pipe       line.2     WEC   installed      the   line   with    Garside's     written

permission "to cross [her] property . . . to put a gas line into

the [neighboring home]," now owned by the Gatziolis family.                         Of

the roughly 285-foot line, 135.49 feet crosses underneath the

Garside property.

       ¶5      WEC    periodically      serviced    the   gas    line.        Service

records show that in 1984 WEC "relocated" the gas line "due to
customer requests."          "Relocation," WEC's representative averred,

does not necessarily mean the line was moved but could also mean

that a broken portion was replaced by splicing in a new piece of

pipe.       In 1988, WEC replaced 84 feet of the line by splicing new

pipe of the same diameter and material into the existing line.

In 1989, WEC again "relocated" the gas line "due to customer

       The gas line was installed by the Wisconsin Southern Gas
       2

Company, which later merged with the Wisconsin Natural Gas
Company, which in turn merged with WEC.        This opinion will
simply refer to these companies collectively as WEC.
                                            3
                                                                      No.     2019AP2090



requests."          Throughout each of these maintenance efforts, the

line continued its existing gas service to the neighboring home.

       ¶6       In 1996, Claudia Bauer purchased the Garside property

with       no   actual    knowledge     of     the    underground       gas        line's

existence.          She first learned of the line in 2014 when WEC

contacted her about acquiring an easement to upgrade the gas

line's diameter by a half-inch to better service the neighboring

Gatziolises'        planned   home    reconstruction.       Bauer      declined           to

grant the larger easement, which ultimately proved unnecessary

after WEC determined that the existing line could adequately

serve the Gatziolises' larger home.

       ¶7       Nevertheless,    Bauer       sued     WEC   as    well            as     the

Gatziolises and their contractor.3                   Relevant to this appeal,

Bauer      sought    a   declaration    that    WEC    lacked    an    easement          to

continue operating the gas line under her property and brought

trespass and ejectment claims against WEC.4                 WEC counterclaimed

for its own declaration that it had obtained a prescriptive

right to continue using the gas line pursuant to Wis. Stat.
§ 893.28(2).         The circuit court agreed with WEC and granted it

summary judgment, declaring that WEC had acquired a prescriptive




       Bauer also sued her title insurance company, who was later
       3

dismissed from the suit by stipulation of the parties.

       Bauer's
       4        claims   against   the                Gatziolises           and        their
contractor are not before this court.
                                         4
                                                                           No.    2019AP2090



easement5     across        Bauer's         property       under    § 893.28(2)          and

dismissing the trespass and ejectment claims.6

      ¶8     Nearly       eight    months     later,    Bauer      asked    the     circuit

court to reconsider its summary-judgment decision.                          Her brief in

support of reconsideration argued only that the circuit court's

order      failed     to      account        for     her     previously           unalleged

constitutional rights to either just compensation for the taking

of property or a court-made remedy to cure all alleged injuries

or wrongs against her.                 Then, in her reply brief, Bauer raised

for   the    first    time        an    argument    that     summary       judgment      was

inappropriate because, based on a "re-review" of WEC's summary-

judgment submissions, there existed a genuine dispute regarding

the effect of the 1984 and 1989 "relocations" and the 1988 pipe

replacement on the continuousness of WEC's use of the gas line.

      ¶9     Ten days after filing her reply brief, on the eve of

the reconsideration hearing, Bauer filed a declaration with two

exhibits, both of which were photos that she maintained showed

two   separate      gas    lines       at   "two   different,"      but     unspecified,
locations exposed when she excavated her property.                               She argued

these     images    created       an    additional     genuine     dispute        over   the

existence of two separate gas lines beneath her property.                                The

circuit court denied Bauer's reconsideration motion, concluding


      5This   opinion    uses    "prescriptive   easement"   and
"prescriptive right" interchangeably.    See, e.g., Garza v. Am.
Transm. Co. LLC, 2017 WI 35, ¶23, 374 Wis. 2d 555, 893 N.W.2d 1
("An easement grants a right to use another's land.").
      6The Honorable Daniel Steven Johnson of the Walworth County
Circuit Court presided.
                                              5
                                                                                 No.     2019AP2090



that    Bauer      neither    presented          newly      discovered           evidence        nor

established any manifest error.

       ¶10   On    appeal,        the    court     of     appeals       summarily        affirmed

both the circuit court's grant of summary judgment in favor of

WEC and its order denying Bauer's reconsideration motion.                                     Bauer

v. Wis. Energy Corp., 2019AP2090, unpublished order (Wis. Ct.

App. Jan. 20, 2021).          We granted Bauer's petition for review.

                             II.        STANDARD OF REVIEW

       ¶11   This case requires that we review the appropriateness

of     summary      judgment        and     reconsideration,                  which      includes

interpreting        Wis.     Stat.       § 893.28(2).              Summary        judgment       is

appropriate when no genuine issue of material fact exists and

the moving party is entitled to a judgment as a matter of law.

Wis.    Stat.      § 802.08(2);          see       Stroede        v.     Soc'y        Ins.,   2021

WI 43, ¶9, 397 Wis. 2d 17, 959 N.W.2d 305.                             We review a summary-

judgment decision de novo, using this same methodology.                                          See

Stroede, 397 Wis. 2d 17, ¶9.                   As for reconsideration, we review

a circuit court's denial of reconsideration for an erroneous
exercise     of    discretion,          meaning      that     we       affirm     the     circuit

court's decision unless it "fails to examine the relevant facts,

applies      the    wrong     legal       standard,          or        does     not     employ     a

demonstrated rational process to reach a reasonable conclusion."

See Borreson v. Yunto, 2006 WI App 63, ¶6, 292 Wis. 2d 231, 713

N.W.2d 656.          Finally,           statutory       interpretation                presents     a

question     of    law     that    we    review      de    novo.          See    Stroede,        397

Wis. 2d 17, ¶9.


                                               6
                                                                                No.     2019AP2090



                                     III.      ANALYSIS

       ¶12       When reviewing summary judgment, we                          generally first

define the applicable law and then decide if a genuine dispute

exists as to any fact material to the law's application.                                        But

here, Bauer asked to expand the summary-judgment record via her

motion      to    reconsider,      so    we    must          start    there    to     define    the

appropriate scope of the record on review.

                                A.      Reconsideration

       ¶13       In our first review of the merits of a circuit court's

reconsideration decision, we agree with the approach developed

by the court of appeals.                As that court has explained, a circuit

court      possesses      inherent       discretion            to    entertain       motions    to

reconsider "nonfinal" pre-trial rulings.7                            See, e.g., Fritsche v.

Ford Motor Credit Co., 171 Wis. 2d 280, 294-95, 491 N.W.2d 119

(Ct. App. 1992).             To succeed, a reconsideration                          movant must

either       present      "newly     discovered              evidence     or        establish    a

manifest error of law or fact."                        Koepsell's Olde Popcorn Wagons,

Inc.       v.     Koepsell's       Festival            Popcorn       Wagons,        Ltd.,      2004
WI App 129, ¶44, 275 Wis. 2d 397, 685 N.W.2d 853 (citing Oto v.

Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)).

       ¶14       Newly discovered evidence is not "new evidence that

could      have    been   introduced          at       the    original    summary       judgment

phase."         Id., ¶46.      Similarly, a "manifest error" must be more


       When Bauer moved for reconsideration, the summary-judgment
       7

ruling was not final as it lacked the required "THIS JUDGMENT IS
FINAL FOR THE PURPOSES OF APPEAL" statement. See Wambolt v. W.
Bend Mut. Ins. Co., 2007 WI 35, ¶44, 299 Wis. 2d 723, 728
N.W.2d 670.
                                                   7
                                                                                No.    2019AP2090



than disappointment or umbrage with the ruling; it requires a

heightened showing of "wholesale disregard, misapplication, or

failure to recognize controlling precedent."                            Id., ¶44 (quoting

Oto,       224    F.3d      at     606).         Simply     stated,        "a     motion       for

reconsideration is not a vehicle for making new arguments or

submitting        new       evidentiary         materials    [that      could         have    been

submitted earlier]                after the court has decided a motion for

summary      judgment."              Lynch       v.     Crossroads      Counseling           Ctr.,

Inc., 2004 WI App 114, ¶23, 275 Wis. 2d 171, 684 N.W.2d 141.

       ¶15       Yet    Bauer's      reconsideration         motion        did    just       that,

according        to     the      circuit       court.      Her     motion       raised       three

previously            unalleged       grounds.             Two      grounds           were     new

constitutional claims.                The third ground was a claimed factual

dispute over WEC's continuous use of the gas line based on her

"re-review"            of   the    service       records     and     the    alleged          newly

discovered evidence——two photos of uncovered utility lines at

"two different locations" on her property.                              The circuit court

denied reconsideration, reasoning that:
           No manifest error existed as to the constitutional claims

            because Bauer had an imperfect-title remedy and lacked

            standing        to    raise    a    taking    claim    as    the     prescriptive

            right vested before she owned the property;

           Photos of additional pipe beneath the Bauer property were

            not newly discovered because the service records in the

            original        summary-judgment            record    had   always         indicated

            that new piping was spliced into the original line to
            repair it, leaving the inactive pipe in the ground; and
                                                  8
                                                                           No.    2019AP2090



          Even    if   they     were       newly   discovered,      the   dispute       they

           raised was immaterial as no evidence suggested that the

           additional     piping         was     anything     more     than      reasonable

           maintenance      of    a     single      gas    line   permitted      under    the

           original 1980 grant of permission.

       ¶16    We see no error in the circuit court's rationale that

would justify reversal.               Applying the law set forth above to the

relevant facts before it, the circuit court reasonably concluded

that       Bauer   lacked        necessary          factual       predicates      on     both

constitutional claims and offered no newly discovered evidence

warranting reconsideration.                  See Borreson, 292 Wis. 2d 231, ¶6.

Because      the    circuit       court        permissibly        declined       to    accept

additional         evidence           and      legal       arguments       via        Bauer's

reconsideration motion, we disregard that material in reviewing

the underlying summary-judgment decision.8                         See Clark v. League

of Wis.      Muns. Mut. Ins. Co., 2021 WI App 21, ¶19 n.8, 397

Wis. 2d 220, 959 N.W.2d 648.

                                 B.    Summary Judgment
       ¶17    We begin our review of summary judgment with the legal

requirements to obtain a prescriptive easement, both at common

law and as legislatively codified.                        We then assess whether any



       For this reason, Bauer's third issue presented regarding
       8

her constitutional right to a judge-made remedy under Article I,
Section 9 of the Wisconsin Constitution is not properly before
us.   Even if it were, our conclusion that WEC acquired the
prescriptive right prior to Bauer purchasing the property means
that she never possessed the right she claimed was injured and
that the "wrong" for which she seeks a remedy was committed not
by WEC but by Garside, who conveyed imperfect title.
                                                9
                                                                           No.   2019AP2090



genuine disputes exist as to the facts material to WEC's claimed

prescriptive right that would render summary judgment improper.

                            1.   Prescriptive rights

     ¶18      At common law, a party acquired a prescriptive right

in another's real property upon:             (1) an adverse use hostile and

inconsistent     with      the   exercise    of     the    titleholder's          rights;

(2) which was visible, open, and notorious; (3) under an open

claim of right; and (4) was continuous and uninterrupted for

twenty years.        See, e.g., Ludke v. Egan, 87 Wis. 2d 221, 230,

274 N.W.2d 641 (1979).           With respect to public utilities such as

WEC,9 the legislature supplanted the common law with Wis. Stat.

§ 893.28(2).         See    § 28,    ch.     323,    Laws       of     1979.          Under

§ 893.28(2),     a   public      utility     "establishes            the    prescriptive

right    to   continue      [its]   use"     of   rights        in    another's       real

property upon "[c]ontinuous use of [those] rights . . . for at

least 10 years."

     ¶19      Both the common law and § 893.28(2) require that the

use be "continuous" for a set period.                     But the statutory text
diverges from the common-law elements in three significant ways.

First, the statute omits any mention of the use being "adverse"

or   "hostile     and      inconsistent       with        the    exercise        of    the

titleholder's rights."           The parties agree the statute omits that


     9 Wisconsin Stat. § 893.28(2) applies to, in addition to
certain utility cooperatives, all "domestic corporation[s]
organized to furnish telegraph or telecommunications service or
transmit heat, power or electric current to the public or for
public purposes."    There is no dispute that WEC is such a
corporation, which also falls under the statutory definition of
"public utility." See Wis. Stat. § 196.01(5).
                                        10
                                                                                        No.    2019AP2090



language so as to allow permissive uses, such as licenses, to

ripen     into      prescriptive               rights.                See       Williams        v.      Am.

Transmission Co., LLC, 2007 WI App 246, ¶¶9-15, 306 Wis. 2d 181,

742   N.W.2d     882.         Second          and    also       undisputed,            the     statutory

vesting     period      is    reduced          from       20    to        ten    years.         Finally,

§ 893.28(2)       contains          no        mention          of     the       use     being        either

"visible,       open,    and    notorious"               or     "under          an    open     claim    of

right."

      ¶20    The parties dispute the meaning of the legislature's

omission.       WEC urges that the omission demonstrates legislative

elimination of these two requirements.                                Bauer counters that the

legislature      would        need       to    be     more          "clear,       unambiguous,         and

peremptory"       than       mere    silence             to    abrogate           those       common-law

requirements.            See,       e.g.,        United             Am.,     LLC       v.     DOT,     2021

WI 44, ¶15, 397 Wis. 2d 42, 959 N.W.2d 317.                                     Alternatively, WEC

suggests that those two requirements are mere subparts of the

"adversity" element, such that when the legislature eliminated

the     adversity        element          it        simultaneously                   eliminated        both
"visible,       open    and     notorious"               and    "under          an    open     claim     of

right."         Bauer        responds          that       these           requirements         are     all

conceptually distinct.

      ¶21    With       respect          to      the          claim-of-right                requirement,

context makes clear that § 893.28(2) necessarily abrogated it

along    with    the     adversity            element.               As     Bauer      concedes,        the

legislature drafted § 893.28(2) to allow a permissive use to

ripen     into      a    prescriptive                 right.                See       Williams,         306
Wis. 2d 181, ¶¶9-15.            But "an open claim of right" is the exact
                                                    11
                                                                       No.    2019AP2090



opposite of a permissive use.               See Ludke, 87 Wis. 2d at 231

(evidence    of    express     permission           rebuts     the    claim-of-right

presumption).      The legislature, then, necessarily had to remove

both the adversity and claim-of-right requirements to allow a

permissive   use       to   ripen   into    a       prescriptive      right.       This

conclusion makes sense in light of the common view that a claim

of right is a subpart of the larger adversity requirement.                         See,

e.g., Simmons v. Berkeley Elec. Coop., Inc., 797 S.E.2d 387, 392

(S.C. 2016); 28A C.J.S. Easements § 43; John W. Bruce & James W.

Ely, Jr., The Law of Easements & Licenses in Land § 5:8.

    ¶22     The same cannot be said about the visible, open, and

notorious    requirement.           Such        a     use     is     not     inherently

inconsistent with a permissive license.                     That said, we need not

and do not address whether § 893.28(2) still requires a visible,

open, and notorious use because, as explained below, regardless

of how we might answer that question our ultimate conclusion in

this case remains the same.           See, e.g., Md. Arms Ltd. P'ship v.

Connell, 2010 WI 64, ¶48, 326 Wis. 2d 300, 786 N.W.2d 15.
                  2.    WEC's claimed prescriptive right

    ¶23     We assume without deciding that Wis. Stat. § 893.28(2)

still requires a public utility's use be                       visible, open, and

notorious.    Therefore, at issue here is whether WEC's use after

the 1980 grant of permission was:                   (1) continuous for a period

of ten years; and (2) visible, open and notorious.                         We conclude

that WEC's use met both conditions prior to Bauer's purchase of

the property.


                                       12
                                                                         No.    2019AP2090



      ¶24     A continuous use is one that is neither voluntarily

abandoned      by     the     party    claiming       a     prescriptive       right    nor

interrupted by an act of the landowner or a third party.                                See

Red Star Yeast & Prods. Co. v. Merch. Corp., 4 Wis. 2d 327, 335,

90 N.W.2d 777 (1958); see also 25 Am. Jur. 2d Easements and

Licenses § 51.         Whether a use is abandoned or interrupted will

"depend[] on the nature and the character of the right claimed."

Shellow v. Hagen, 9 Wis. 2d 506, 512, 101 N.W.2d 694 (1960).                              A

use     remains     continuous        even    when        the    user   takes    measures

reasonably necessary to maintain or improve the use, so long as

those      measures    are    not     inconsistent         with   the   use's    original

nature and character nor more burdensome on the landowner.                              See

Garza v. Am. Transm. Co. LLC, 2017 WI 35, ¶29, 374 Wis. 2d 555,

893 N.W.2d 1; Bino v. City of Hurley, 14 Wis. 2d 101, 106, 109

N.W.2d 544 (1961).

      ¶25     Here, the nature and character of WEC's claimed right

is    to    provide     gas     service      to   a       neighboring    home     via    an

underground plastic pipe.               That use began in July 1980 and WEC
contends it continued uninterrupted through July 1990, at which

point it ripened into a prescriptive right.                        Bauer counters that

a genuine dispute exists as to whether WEC's periodic repairs to

the line disrupted its continuous use.                            According to Bauer,

those repairs restarted the ten-year vesting period, so WEC's

prescriptive right could not vest until after she purchased the

property in 1996.

      ¶26     Bauer's       argument     misses       the       mark.     The    evidence
reveals that WEC's replacement and "relocat[ion]" of the line
                                             13
                                                                                 No.       2019AP2090



meant it repaired the line by splicing in a new piece of pipe to

the original one.                No evidence suggests that the character of

the   use——supplying             gas   along       a    single      conduit——ever          changed.

Nor did these repairs increase the burden on the landowner; any

land rendered unbuildable by the original line merely remained

so.        Accordingly,          nothing      in       the    record    creates        a    genuine

dispute      that    WEC's        actions      constituted            anything     other        than

reasonable      maintenance            on    the       line    to     continue     its      initial

purpose.      To the contrary, these activities manifest an ongoing

desire to continue the use rather than interruption or voluntary

abandonment.10              As     such,       this          record    supports        only      one

conclusion:         WEC's        use    was        continuous          for   ten       years      by

July 1990.

      ¶27     That     leaves          the     "visible,            open,    and       notorious"

requirement.         A visible, open, and notorious use is one that

would put a reasonably diligent landowner on notice of the use.

See Kurz v. Miller, 89 Wis. 426, 433-34, 62 N.W. 182 (1895).

The requirement's role is to give the landowner "knowledge and
[an] opportunity to assert his or her rights."                               25 Am. Jur. 2d

Easements and Licenses § 42.                       Consistent with that objective,

actual knowledge of the use satisfies this requirement.                                          See

Restatement (Third) of Property (Servitudes) § 2.17 (2000); 28A


       Moreover, if repairs disrupted a continuous use, then
      10

public utilities would face an unreasonable dilemma whereby
honoring their legal obligations to repair and maintain a line
could mean they risk altogether losing the right to continue
servicing   customers   via   that  line.    See   Wis.  Stat.
§§ 182.0175(2m)(c)    &   196.745(1)(a);  Wis.   Admin.   Code
§ PSC 135.012 (December 2018).
                                                14
                                                             No.   2019AP2090



C.J.S. Easements § 33; Bruce & Ely, Jr., supra § 5:13.                Bauer

does not dispute her predecessor's actual knowledge of WEC's

use, evidenced by the written permission Garside granted WEC.

So, here too, the record permits one conclusion:             WEC's use was

visible, open, and notorious to Garside.

    ¶28     Absent   a   genuine   dispute   over   WEC's   continuous   use

from July 1980 through July 1990 or Garside's actual knowledge

of that use, we conclude that summary judgment is appropriate.

We therefore affirm the circuit court's declaration that WEC

acquired a prescriptive right across the Garside property to

deliver natural gas to the neighboring home before Bauer owned

the property.    And because Bauer purchased the property subject

to WEC's vested right, we further affirm the dismissal of her

trespass and ejectment claims against WEC.

                             IV.   CONCLUSION

    ¶29     We affirm both the circuit court's grant of summary

judgment in WEC's favor and its denial of reconsideration.

    By the Court.——The decision           of the    court of appeals is
affirmed.




                                     15
    No.   2019AP2090




1